Citation Nr: 0828023	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-34 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis due to 
asbestos exposure.  

2.  Entitlement to service connection for asthma due to 
asbestos exposure.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), previously claimed as bronchitis, 
due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
asbestosis, asthma, and bronchitis due to asbestos exposure.  

In May 2007, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent evidence does not demonstrate a current 
diagnosis of asbestosis.  

3.  The competent does not demonstrate that asthma is 
causally related to active service.  

4.  The competent does not demonstrate that chronic 
obstructive pulmonary disease (COPD) is causally related to 
active service.  
  

CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).  

2.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).  

3.  Chronic obstructive pulmonary disease (COPD) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2005 letter sent to the veteran.  In 
the July 2005 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
October 2005 rating decision, the veteran has not been 
prejudiced, as the claims of entitlement to service 
connection for asbestosis, asthma, and bronchitis, due to 
asbestos exposure, are denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from March 
1983 to November 2007, and private treatment records dated 
May 1996.  The veteran was also provided an examination in 
connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision

The veteran asserts that he was exposed to asbestos while 
serving as a boiler technician, volunteer fireman, and pipe 
covering insulation man during his active military service.  
He explained in his October 2006 personal statement that he 
replaced damaged asbestos insulation by performing a 
procedure called "lagging" while working in pipe covering 
and insulation.  Essentially, he explained that he repaired 
asbestos insulation.  He further added that he performed 
lagging repairs while serving as a boiler technician and 
extinguished oil soaked lagging fires as a volunteer fireman 
on the U.S.S. Independence.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).  

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the veteran's personnel 
records confirm that his duty assignments involved pipe 
covering and insulation.  Therefore, it is found that 
asbestos exposure is consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154(a).  Nevertheless, after 
having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
award of service connection for asbestosis, asthma, and COPD.  
Indeed, the competent evidence of record fails to show that a 
current diagnosis of asbestosis has been made, and that the 
veteran's asthma and COPD are related to service or any in-
service asbestos exposure.

The veteran's service treatment records indicate a two-day 
hospitalization in May 1975 for treatment of an upper 
respiratory infection.  Physical examination of the veteran 
revealed a slightly elevated temperature with findings 
consistent with an acute viral illness.  It was noted that 
the veteran responded well to symptomatic therapy and was 
returned to duty afebrile.  

The remainder of the service medical records are absent any 
respiratory complaints or treatment, and clinical evaluation 
of the veteran's lung and chest was normal upon discharge in 
June 1977.  

Following separation from active service the evidence 
contains December 1993 x-rays of the chest showing slight 
increased interstitial markings at the lung bases bilaterally 
with no acute cardiopulmonary process demonstrated.  

An October 1997 VA record indicated a diagnosis of viral 
syndrome.  The veteran denied chest pain or shortness of 
breath at that time.  A subsequent December 1997 VA treatment 
record contained a diagnosis of upper respiratory infection.  

Respiratory complaints were noted in a February 2002 VA 
outpatient record.  The veteran complained of cough since the 
beginning of the year.  

In June 2004, the veteran underwent a pulmonary function test 
at his local VA outpatient facility.  That testing revealed a 
moderate obstructive ventilatory defect with improved post 
bronchodilator, consistent with asthma.  In May 2005, the 
veteran was diagnosed with COPD, and treatment records stated 
that the veteran admitted to being a smoker.  Further VA 
clinical records dated in November 2005 indicate complaints 
of congestion and productive cough.  March 2007 VA clinical 
records reveal complaints of cough and shortness of breath.  
The diagnosis was resolved pneumonia.  

Again, as set forth above, there is no showing of asthma and 
COPD until 2004 and 2005, respectively.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, the absence of documented 
complaints or treatment for several years following military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Moreover, no 
competent evidence of record finds that asthma or COPD are 
causally related to active service.  In fact, the competent 
evidence contains opinions reaching the opposite conclusion, 
as will be discussed below.

In May 2006, the veteran was afforded a VA examination to 
determine whether his claimed asbestosis, asthma, and COPD 
were due to asbestos exposure during his military service.  
In preparation for the veteran's VA examination, the VA 
examiner scheduled a pulmonary function test.  That study 
yielded a provisional diagnosis of asbestosis.  However, upon 
review of the claims file and physical examination of the 
veteran, the examiner determined that there was no clinical 
evidence of pulmonary asbestosis.  Additionally, he diagnosed 
the veteran with chronic obstructive lung disease, "tobacco 
induced" and concluded that it is "less likely than not" 
the veteran's asthma and COPD were due to asbestos exposure 
during the veteran's active service.  He noted that that 
there was very minimal asbestos exposure, and the findings on 
x-rays and pulmonary tests are much more consistent with 
tobacco induced COPD and not asbestosis.  

Thus, the competent evidence of record fails to demonstrate 
that the veteran's currently diagnosed asthma and COPD are 
causally related to active service.  The veteran himself may 
believe such causal relationship exists, but he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Regarding the asbestosis claim, the overall evidence fails to 
demonstrate a current diagnosis.  In this regard, the Board 
acknowledges the provisional diagnosis of asbestosis noted in 
connection with a May 2006 pulmonary function test.  However, 
the May 2006 VA examiner was requested to provide an opinion 
as to whether the May 2006 pulmonary function test report 
gave a diagnosis of asbestosis.  The examiner stated in a 
June 2007 addendum that the pulmonary function report did not 
contain any data that makes the diagnosis of asbestosis.  He 
explained that the mention of asbestosis was only provided to 
indicate the reason the test was being requested.  The 
examiner further added that the most sensitive test for 
asbestosis related pulmonary disease is the high resolution 
Computerized Tomography (CT) scan of the thorax which was 
obtained, and the examiner reported that it was negative for 
any evidence of asbestosis.  He concluded that there was no 
conflict of data in the record, and there is no evidence of 
pulmonary asbestosis.  

Based on the above, the Board concludes that there is a lack 
of competent evidence that the veteran has asbestosis.  
Without competent evidence of a current underlying 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  


In conclusion, there is no support for a grant of service 
connection for asbestosis, asthma, or COPD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for asbestosis due to 
asbestos exposure is denied.  

Entitlement to service connection for asthma due to asbestos 
exposure is denied.  

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), previously claimed as bronchitis, 
due to asbestos exposure is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


